Citation Nr: 0628398	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an initial compensable rating for right 
and left knee scars.

2.  Entitlement to an increased rating for lumbar 
paravertebral myositis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico.    

The decision below addresses only the merits of the scars 
increased rating claim.  The lumbar disability claim is 
REMANDED to the RO, via the Appeals Management Center, in 
Washington, D.C.  The veteran will be notified if further 
action is needed from him on that claim.


FINDINGS OF FACT

1.  The right knee has two scars, one vertical, 8 cm by .2 
cm, and the other perpendicular to that scar and 2 cm by .2 
cm.  

2.  On the left knee, there is a horizontal scar across the 
anterior left knee joint, measuring 12 cm by .2 cm.  

3.  The knee scars are superficial, pale, faded, and smooth; 
not unstable or painful on examination; not depressed or 
elevated; and without inflammation, edema, keloid formation, 
induration, or inflexibility of the skin affected by the 
scars.  

4.  The knee scars do not adversely affect functioning.  


CONCLUSION OF LAW

The criteria for a compensable rating for left and right knee 
scars are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Scars on Knees

The original claim of entitlement to service connection for 
scars on the knees was filed in March 2003.  In June 2003, 
the RO granted service connection for surgical scars on the 
knees (associated with service-connected residuals of 
bilateral knee meniscectomy, with degenerative joint 
disease), but assigned a zero percent rating effective March 
13, 2003.  This appeal stems from that decision.  A 
compensable rating cannot pre-date the filing of the original 
claim.  38 U.S.C.A. § 5110 (West 2002).  Also, given that 
appeal stems from the initial rating assigned coincident to 
the grant of service connection, the Board considers 
"staged" ratings for various periods of time since the 
filing of the claim, as evidence warrants.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  As such, the Board's 
focus is on evidence concerning knee scarring from around 
March 2003, forward.   

The veteran's scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7805 (2005).  This hyphenated, "built 
up" code using 7899 signifies the RO's application of a 
closely analogous Code due to the lack of a Code specific to 
scarring on the knees in VA skin disability rating criteria.  
See 38 C.F.R. § 4.27 (2005).  The application of Diagnostic 
Code 7805 is based on the RO's determination that it is 
closely analogous to the veteran's disability.  VA is 
permitted to rate by analogy under such circumstances.  38 
C.F.R. § 4.20 (2005).

Notwithstanding the RO's evaluation of the disability under 
Diagnostic Code 7805, the Board has considered all 38 C.F.R. 
§ 4.118 rating criteria, and concludes that that Code is most 
appropriate here.  Some Codes do not apply, or the knee scars 
are not manifested by certain findings requisite for 
evaluation thereunder.  For instance, the scars are not on 
the head, face, or neck (Diagnostic Code 7800).  

Nor are the scars shown to be deep (associated with 
underlying tissue damage); nor do they cause limited motion 
to be rated under Diagnostic Code 7801.  The June 2003 VA 
examination report states that the scars are superficial, 
"not deep," and that there is "no elevation or depression 
of either scar."  Nor does either scar have "adherence to 
underlying tissue."  There is no inflammation, edema, or 
keloid formation.  Both scars are faded and pale, and smooth 
in texture.  There is no area of induration or inflexibility 
of the skin affected by the scarring.  The examiner 
explicitly stated there is no limitation of motion or other 
function affected by the scars.  Also, VA outpatient 
treatment records dated within the time period pertinent to 
this appeal (not for treatment for the scars themselves) 
specifically state, with respect to the extremities, "no 
skin discoloration," and that there is no ulceration, 
lesions, dryness, erythema, or calluses.             

Nor are the scars large enough in terms of square inches or 
centimeters (cm) affected to warrant a compensable rating 
under Diagnostic Code 7801 or 7802.  The right knee scar is 
vertical, 8 cm by .2 cm; perpendicular to that scar is a 2 cm 
.2 cm scar.  On the left knee, there is a horizontal 12 cm 
across the anterior left knee joint, measuring 12 cm by .2 
cm.  A minimum compensable rating under Diagnostic Code 7801 
requires scarring covering 6 square inches or 39 square cm, 
not shown here.  A minimum rating under Diagnostic Code 7802 
requires scarring affecting a much larger skin surface area.    

The scars are not unstable or painful on examination, 
precluding a compensable rating under Diagnostic Codes 7803 
and 7804.  The June 2003 VA examination report specifically 
provides that the scars are not unstable and not painful to 
palpation.    

That said, the one other remaining Code is 7805, which rates 
scars based on limitation of function of the affected part.  
Neither the VA examination report nor the VA outpatient 
treatment records dated within the pertinent time period 
reflect complaints about, or treatment specifically for, 
limitation of function of the knees or even more generally 
the lower extremities due to knee scars associated with 
bilateral meniscectomy.  As said earlier, a VA examiner said 
that the scars do not affect functioning.  No clinical 
evidence dated after June 2003, when the last "scars" 
examination was performed, indicates that functioning is 
adversely affected by the knee scars themselves.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Thus, it 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2003, before issuance of the June 2003 rating 
decision granting service connection for the scars, VA sent 
the veteran a letter informing him as to what criteria govern 
a service connection claim, and his and VA's respective claim 
development responsibilities.  As then-pending service 
connection claim was granted in June 2003, there is no basis 
to conclude prejudice resulted due to failure at that time to 
explicitly tell the veteran he may submit any pertinent 
evidence in his possession (fourth element).   

VAOPGCPREC 8-2003 held that where, as here, in response to 
notice of its decision on a claim for which VA has already 
given a Section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue (here, a compensable 
rating for scars), Section 7105(d) requires VA to take proper 
action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In short, 
the procedures specified in Section 7105, concerning appeals, 
rather than the procedures specified in Section 5103, 
concerning claims, are followed.  Here, the RO did issue an 
SOC and an SSOC that explained the criteria governing a 
compensable rating for scars and why such rating is not 
warranted.  Moreover, in both the SOC and SSOC, the RO cited 
38 C.F.R. § 3.159, from which the "fourth element" is 
derived.  Even thereafter, the veteran did not submit any new 
evidence, or report that pertinent evidence is missing, but 
that he requires more time to submit it or that he needs 
assistance to secure it.  Nor did he or his representative 
specifically argue a notice defect.  Moreover, the Board 
fails to find prejudice due to any defect concerning notice 
of criteria governing the assignment of effective dates.  
There can be no prejudice as the claim for service connection 
has been substantiated, and the Board has denied a 
compensable rating.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Based on the foregoing, the Board concludes that VA 
substantially complied with notice provisions; it finds no 
prejudicial notice error.  See generally Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records and provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA examination findings 
appropriate to the claim, VA clinical evidence, and lay 
evidence in the form of the veteran's statements.  Despite 
appropriate notice during appeal, the veteran has not 
identified other sources of pertinent evidence.  Thus, VA's 
duty to assist was met.    


ORDER

A compensable rating for right and left knee scars is denied.




REMAND

Service connection has long been in effect for lumbar 
disability.  See November 1992 rating decision granting 
service connection for lumbar paravertebral myositis 
secondary to service-connected right knee disability, and 
assigning an initial 10 percent rating, effective May 2, 
1989.  A 20 percent rating has been in effect since August 3, 
1998.  See April 1999 rating decision.  In March 2003, the 
veteran filed a claim seeking a higher disability rating.     

Where, as here, service connection has long been in effect 
and the veteran seeks a higher rating for the disability, the 
primary concern is evidence of current extent of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the primary focus of this decision is on evidence 
concerning lumbar disability dated around the time when the 
increased rating claim was filed, forward.  

The veteran's lumbar disability is rated under old 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003) (lumbosacral strain).  
While this claim was pending, spine disability rating 
criteria were amended, effective September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (2003).  The current version of the 
revised criteria is found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005), and of this group, Diagnostic Code 
5237 evaluates lumbosacral strain.  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g).  
If the pre-amended criteria are more favorable to the 
veteran, then VA can apply them, but only through the period 
up to the effective date of the revision.  

The veteran last was examined for compensation and pension 
(C&P) purposes in June 2003, before the effective date of the 
current spine rating criteria.  The June 2003 rating decision 
giving rise to this appeal was issued before the new criteria 
became effective, but the Statement of the Case (SOC) and 
Supplemental SOC (SSOC), issued after the effective date of 
the new criteria, failed to discuss them.  The failure to do 
so could have prejudiced the veteran's claim, as he was not 
afforded advance of notice thereof and an opportunity to 
submit evidence pertinent to his claim in light of those 
criteria.  

Accordingly, the Board concludes that the case should be 
remanded for notice of the current spine disability rating 
criteria and the performance of another VA C&P examination 
consistent with those criteria.  Even though present level of 
disability is at issue, the veteran is entitled to 
consideration of "staged" ratings, if evidence so warrants, 
based on the new criteria.  The following actions are 
directed on remand:

1.  Notify the veteran of current spine 
disability rating criteria as found in 
38 C.F.R. § 4.71a (2005).   

2.  Request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim. 

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  

4.  Thereafter, schedule the veteran for a 
VA C&P examination to evaluate the current 
extent of service-connected lumbar 
disability consistent with spine 
disability rating criteria in 38 C.F.R. 
§ 4.71a (2005).  The claims folder must be 
made available to the examiner.  Any 
indicated studies should be performed.  

5.  Thereafter, readjudicate the lumbar 
disability increased rating claim.  If the 
benefit sought remains denied, then issue 
an updated SSOC that includes the current 
rating criteria for back disabilities.  
Thereafter, if in order, return the appeal 
to the Board.      
   
The veteran is advised that the failure to appear for a VA 
examination, if scheduled, could result in the denial of his 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2005).  
He has the right to submit additional evidence and argument 
on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


